DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a rail system, classified in 224/281.
II. Claims 14-17, drawn to a method for removing a shelving system from a vehicle, classified in 296/26.09.
III. Claims 18-20, drawn to a method of loading packages onto a vehicle, classified in 414/789.7.
The inventions are independent or distinct, each from the other because:
Inventions I and II and I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case (1) the process for using the product as claimed can be practiced with another materially different product such as a product lacking the various details of the apparatus claims or (2) the product as claimed can be used in a materially different process of using that product such as the claimed process but without transitioning through an intermediate position in which the sliding rail engages both the vehicle fixed rail and the cart fixed rail as required by claim 15, or without sorting the packages as required by claim 18, without activating a motor as recited in claim 20 (e.g. moving the shelving unit by hand).
Inventions II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have different designs, modes of operations and effects, as II is used to remove a shelving system from a vehicle while III is used to sort packages and includes placing a shelving system into a vehicle (the reverse of II) and partially extending it to access the packages; as such, although the two methods can be performed using somewhat similar structures, their designs, modes of operations, and effects are different (i.e. one results in a shelving system leaving the vehicle and does not necessarily relate to packages, while the other results in a shelving system inside of a vehicle and accessing packages).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Robert Spendlove on 9/17/2021 a provisional election was made without traverse to prosecute Invention I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cart as claimed (i.e. no cart structure is shown in the drawings, and so the cart and all of its limitations in the various claims must be shown) and also the sliding rail in the extended position in which it engages and is supported by the cart fixed rail, the actuator to adjust the alignment of the cart fixed rail to align with the vehicle fixed rail, the shelf is not accessible to a user when the shelving unit is in the retracted position and the shelf is not accessible from an interior of the vehicle must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: it does not support the limitations of claims 11 and 12 that the shelf is not accessible to a user when the shelving unit is in the retracted position or he shelf is not accessible from an interior of the vehicle (see the 112 1st paragraph rejections below for further details) or claim 13’s recitation that the shelf comprise a bin.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With Respect to Claim 3  
The specification generally indicates that the cart’s vertical support frame may have one or more actuators such as piston and cylinder to control the height and angle of the rails thereon, but does not detail how these actuators operate, such as how the piston and cylinder serve to control the height and angle. The general indication of this function is merely a starting point for designing a system capable of fulfilling that function, rather than an explanation of the inventive structure and its structure that operates to fulfill the function. As such, this subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With Respect to Claim 11  
The specification indicates that the user “need not enter the vehicle to select a package” and that the sliding rail may be extended to allow access to the packages, but does not indicate that the shelf is not accessible to a user when the shelving unit is in the retracted position. As such, this subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With Respect to Claim 12  
	The specification indicates that a user “need not enter the vehicle to select a package” and that the sliding rail may be extended to allow access to the packages, but does not indicate that the shelf is not accessible from an interior of the vehicle. Also, although the drawings show the shelves taking up much of the vehicle interior, it appears that that they could be accessed if a user went onto one shelf to reach another or if one shelf were extended to allow a user to enter the vehicle and access other shelves or the rear of that shelf, or if a user were at a vehicle front that included a door to the rear to access the shelves, or any number of other vehicle configurations (i.e. the drawings do not clearly show the claimed subject matter which was not described in the specification). 
As such, this subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With Respect to Claim 13  
	The specification does not disclose that the shelf comprises a bin, and so this subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claim 1  
	The scope of the phrases relating to the cart are unclear, noting particularly that it recites a cart comprising a cart frame mounted to the cart, and it is unclear what limitations might be encompassed by the term “cart” separate from the frame (i.e. the cart itself seems to be made up of the cart frame, rather than the cart being a separate structure with a frame mounted to it).
	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claim 2  
	Claim 2 appears to recite movement, which would be part of a method claim rather than an apparatus claim. For the purposes of Examination on the merits, Examiner takes this to be a functional limitation, e.g. for “the sliding rail moves” to mean “wherein the sliding rail can move”.
With Respect to Claim 11  
	It is unclear what the scope of the shelf being not accessible to a user when the shelving unit is in the retracted position, noting that at least some portion of the shelf is apparently accessible in the retracted position (e.g. a user can reach onto the portion of the shelf nearest the vehicle rear door, and also appears to be able to access the shelf to adjust its position.
	The remainder of this office action is based on the invention as best understood by Examiner. 
With Respect to Claim 12  
	It is unclear whether this claim should be taken to structurally or only functionally recite the vehicle, noting that the vehicle is clearly only functionally recited in the claims from which it depends, but without a vehicle it is not possible to be certain that that shelf is not accessible in the retracted position; if it were considered a functional limitation, it is unclear whether it should be interpreted as requiring that the shelf be inaccessible regardless of the vehicle or if it encompasses a shelf that is capable of being made inaccessible in at least one vehicle.
	It is unclear what the scope of the shelf being not accessible from the interior of the vehicle is, noting that this subject matter is not detailed in the specification or shown in the drawings (see specification and drawing objections and 112 1st paragraph rejections above for details), and the inventive structure does not appear to fulfill this limitation; for example, although the shelves take up much of the vehicle interior, it appears that that they could be accessed from the vehicle interior if a user went onto one shelf to reach another or if one shelf were extended to allow a user to enter the vehicle and access other shelves or the rear of that shelf, or if a user were at a vehicle front that included a door to the rear to access the shelves, or any number of other vehicle configurations
	The remainder of this office action is based on the invention as best understood by Examiner. 
With Respect to Claims 3-10 and 13-14 
	These claims are rejected as they depend from a rejected claim and so incorporate its indefinite scope. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 6-12 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by U.S. Patent #5,570,988 to Gallaway (Gallaway). Gallaway discloses:
With Respect to Claim 1  
A rail system to aid in the removal and replacement of shelving in a vehicle, the system comprising: a vehicle rail system comprising: a vehicle frame (20-22, 24, rear frame section 20 attaches to, alone or in combination with the other frame structures shown in FIG. 6) mountable in the cargo area of a vehicle, the frame comprising a support leg (any of 22 or 24, FIG. 6) having a first end adapted to attach to the vehicle, and a vehicle fixed rail (20) mounted to the vehicle frame, the vehicle fixed rail comprising front, top, and bottom faces (FIG. 6); a cart comprising: a cart frame (noting 52, 56, and related cart frame structures) mounted to the cart (55, 64, 54, and related structures), the cart frame comprising a base frame (56 and related structures) and a support frame (51-52, 60, and related structures) connected with the base frame, and a cart fixed rail (40) mounted to the cart frame, the cart fixed rail comprising front, top, and bottom faces that functionally correspond to the front, top, and bottom faces of the vehicle fixed rail; and a shelving unit (70) comprising: a sliding rail (74A/B and 75) engaging the vehicle fixed rail and slidably mounted on the vehicle fixed rail for longitudinal movement relative to the vehicle fixed rail, wherein the sliding rail moves from a retracted position in which it engages and is supported by the vehicle fixed rail (FIGS. 7-8 and description) to an extended position in which it engages and is supported by the cart fixed rail (FIGS. 3 and 10 and description).  
With Respect to Claim 2  
The rail system of claim 1, the sliding rail moves from a retracted position in which it engages and is supported by the vehicle fixed rail to an intermediate position in which itCustomer No. 101680GB SIP Docket No. CGG-001-US3 engages and is supported by the vehicle fixed rail and the cart fixed rail and then to an extended position in which it engages and is supported by the cart fixed rail (FIG. 9 shows the intermediate position).  
With Respect to Claim 6  
The rail system of claim 1, wherein the sliding rail comprises a securing mechanism (latch pin(s) 78, spring(s) 79, 80-83, and related structures).  
With Respect to Claim 7  
The rail system of claim 6, wherein the securing mechanism prevents the shelving unit from being inadvertently removed from the vehicle rail system (noting holes 21 in rails 20 for receiving the latch pin(s) 78, see also description).  
With Respect to Claim 8  
The rail system of claim 6, wherein the securing mechanism prevents the shelving unit from being inadvertently removed from the cart (noting lock hole(s) 21 for latch pin(s) 78, see also description).  
With Respect to Claim 9  
The rail system of claim 1, wherein the sliding rail comprises a locking bolt (either latch pin 78).  
With Respect to Claim 10  
The rail system of claim 1, wherein the shelving unit comprises a shelf configured to hold a package (clearly capable of this use, also see e.g. 88, FIG. 5).  
With Respect to Claim 11  
The rail system of claim 10, wherein the shelf is not accessible to a user when the shelving unit is in the retracted position (it meets this language to a similar degree to the invention to the best of Examiner’s understanding of the invention and the scope of this limitation, noting the cage and/or 88 makes at least some portions of the shelf inaccessiable; alternately it is completely inaccessible when in the retracted position while the rear door is closed, or alternately will be inaccessible in an appropriate vehicle).  
With Respect to Claim 12  
The rail system of claim 10, wherein the shelf is not accessible from an interior of the vehicle (it meets this language to a similar degree to the invention to the best of Examiner’s understanding of the invention and the scope of this limitation, noting the cage structure prevents access; alternately capable of this use with an appropriate vehicle).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #5,570,988 to Gallaway (Gallaway) as applied to claim 1 above, and further in view of U.S. Patent #6,357,986 to Sonnamaker (Sonnamaker).
With Respect to Claim 3  
The rail system of claim 1, but does not disclose wherein the cart comprises an actuator to adjust the alignment of the cart fixed rail to align the cart fixed rail with the vehicle fixed rail.  
	However, Sonnamaker discloses forming a similar cart used to hold a load that is moved between a vehicle and the cart, and the use of an actuator (winch 24) to adjust the alignment of the cart and its load with the vehicle structure.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Sonnamaker, to form the cart legs as telescoping legs and to add an actuation structure such as the winch (24) to assist in actuating the telescoping of the legs, in order to allow for raising and lowering the legs/cart/shelf to adjust for uneven ground, different vehicles or other receiving structures, and/or as doing so constitutes at most merely making adjustable which does not patentably distinguish over the prior art (MPEP 2144.04).
Claims 4-5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #5,570,988 to Gallaway (Gallaway) as applied to claim 1 above, either alone or further in view of either U.S. Patent #4,889,377 Hughes (Hughes) or U.S. Patent #3,913,758 to Faircloth (Faircloth).
With Respect to Claim 4  
The rail system of claim 1, but does not disclose wherein the vehicle fixed rail further comprises a plurality of bearings mounted to one or more faces of the vehicle fixed rail.  
	However, it would have been obvious to one of ordinary skill in the art before the filing date of this application to locate the rollers/bearings (75/76) on the fixed rails (i.e. vehicle and cart fixed rails) instead of on the sliding rail, as doing so constitutes at most a mere rearrangement of parts which does not patentably distinguish over the prior art (MPEP 2144.04).
	Alternately, Faircloth discloses forming a similar cart structure and sliding shelf for moving the sliding shelf between the cart and a fixed rail structure including rollers/bearings on the cart, which provides evidence of the obviousness of and/or sufficient motivation for the modification.
Alternately, Hughes discloses forming a fixed rail and sliding rail structure which supports shelving with bearings on both the fixed rail and the sliding rail, and so it would have been obvious to one of ordinary skill in the art before the filing date of this application given the disclosure of Hughes to use bearings on the fixed rail(s) (either by rearranging the parts so that the bearings were located on the fixed rails, or alternately keeping bearings on the slidable rail and also adding rollers to the fixed rail(s) so that both include such bearings).
With Respect to Claim 5  
The rail system of claim 4, wherein the cart fixed rail further comprises a plurality of bearings mounted to one or more faces of the cart fixed rail (per rearrangement of parts, or Hughes or Faircloth).  
With Respect to Claim 13  
The rail system of claim 10, but does not disclose wherein the shelf comprises a bin.
However, Examiner takes official notice that it is known in the art to form similar shelves as or to include a bin, in order to secure multiple small objects or loose materials in place on the shelf.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the knowledge of one of ordinary skill in the art, to form the shelf as a bin or to add a bin to the shelf, in order to allow the shelf to better store small items and prevent them from falling off or shifting position, and/or to allow for storing loose materials for transport.
Alternately, Faircloth discloses forming a similar slidable shelf to comprise a bin (containers 13 as shown are bins) in order to provide a holder for multiple objects to allow easy movement onto and off of the shelf in loading and unloading operations or Hughes discloses forming a sliding rail structure to support shelves or bins and shows bins (35) attached to the sliding structure, either of which provides additional evidence of the obviousness of and/or sufficient motivation for this modification.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734